Citation Nr: 0403283	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1944 to 
June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in May 2002; the RO issued a 
statement of the case in December 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in December 2002.  The veteran appeared and 
testified at a videoconference personal hearing in April 2003 
before the undersigned Veterans' Law Judge. 


REMAND

The record reflects that the veteran experienced in-service 
stressors of combat, as evidenced by the award of a Combat 
Infantryman's Badge.  As the in-service stressful event of 
combat is presumed, the remaining question is whether the 
veteran currently has a diagnosed psychiatric disorder of 
PTSD consistent with the stresses on in-service combat.  
Although the veteran was afforded a VA PTSD examination in 
February 2002, it appears from the report that the VA 
examiner did not have the claims file to review in 
conjunction with the examination, and did not address the 
specific criteria upon which a PTSD diagnosis is based.  The 
examiner indicated that the veteran "may have" PTSD, 
although it was not clear to the examiner, who did not enter 
an Axis I psychiatric diagnosis.  

As the record reflects that the veteran may have PTSD, and 
that the veteran has difficulty expressing his symptomatology 
for the record and to VA examiners, and has difficulty 
understanding correspondence, additional assistance is 
required in this case to further assist the veteran in his 
claim for service connection for PTSD.  Another VA PTSD 
examination is warranted that is based on an accurate 
history, and which addresses the veteran's psychiatric 
symptomatology in terms of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria for a diagnosis 
of PTSD.  

The history in this veteran's case includes that during his 
World War II service the veteran served as an infantryman, 
where he experienced combat stressors involving engagement 
with the enemy.  The veteran has reported and testified to 
many of the DSM-IV criteria upon which a diagnosis of PTSD 
may be rendered.  The record reflects that the veteran has 
reported and testified to recurrent and intrusive 
recollections of combat experience (Japanese soldiers with 
machine guns firing at him from behind trees), and recurrent 
distressing dreams (nightmares) of the combat experience.  
The record also reflects that the veteran either makes 
efforts to avoid thoughts, feelings, or conversations 
associated with the in-service combat trauma, or is unable to 
recall important aspects of the combat trauma.  The personal 
hearing testimony and VA examination report further reflect 
that the veteran has difficulty in concentrating, and appears 
to have significant functional impairments.  The record 
reflects that the veteran is either unable or unwilling to 
recall and discuss his established combat and stressful 
experiences and much of his psychiatric symptomatology. 

There are additional procedural reasons why this case must be 
remanded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In a notice letter to the veteran in September 2001, the RO 
advised the veteran that he should submit within 60 days the 
evidence requested to substantiate his claim for service 
connection for PTSD.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Notwithstanding the Veterans Benefits 
Act of 2003, which was subsequently enacted permitting VA to 
adjudicate a claim within a year of receipt of the claim, 
made retroactive to the date of the VCAA, November 9, 2000 
(Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003)) because this case is 
being remanded for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that, regardless of the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  It is pertinent to notes that, through his 
representative, the veteran indicated at the October 2003 
videoconference personal hearing that he did not want to 
waive the one year notice requirement. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claim for service 
connection for PTSD, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should schedule the veteran for a VA 
PTSD examination, by an examiner who did not 
conduct the February 2002 VA PTSD examination, to 
determine whether the veteran currently has a 
diagnosed disorder of PTSD related to his stressful 
combat experiences in military service.  After a 
review of all pertinent evidence in the claims 
file, and a copy of the veteran's history and 
symptomatology reflected above in this REMAND, and 
evaluation of the veteran, the VA psychiatric 
examiner should determine whether the veteran 
currently suffers from PTSD as a result of 
established stressful events of combat during his 
military service.  The claims folder, to include 
any additional evidence received in connection with 
the above development and a copy of this Remand 
Order, must be made available to and reviewed by 
the examiner prior to the examination, and the 
examiner should indicate in writing that he/she has 
reviewed the relevant documents that pertain to 
this case.  

The psychiatric examiner should determine whether 
the veteran meets the criteria for an Axis I 
diagnosis of PTSD linked to his combat experiences 
in service, pursuant to the diagnostic criteria set 
forth in the DSM-IV.  The clinical findings and 
other DSM-IV factors that support a diagnosis of 
PTSD should be set forth.   

3.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the issue of entitlement to service 
connection for PTSD.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




